Name: 89/131/EEC: Commission Decision of 1 February 1989 amending Decision 88/557/EEC authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  means of agricultural production
 Date Published: 1989-02-21

 Avis juridique important|31989D013189/131/EEC: Commission Decision of 1 February 1989 amending Decision 88/557/EEC authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC Official Journal L 049 , 21/02/1989 P. 0029 - 0029*****COMMISSION DECISION of 1 February 1989 amending Decision 88/557/EEC authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC (89/131/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/404/EEC of 14 June 1966 on the marketing of forest reproductive material (1), as last amended by Directive 88/332/EEC (2), and in particular Article 15 thereof, Having regard to the request submitted by the United Kingdom, Whereas production of reproductive material of the species Larix decidua Mill. is at present insufficient in the United Kingdom, with the result that their requirements for reproductive material conforming to the provisions of Directive 66/404/EEC cannot be met; Whereas third countries are not in a position to supply sufficient reproductive material of the relevant species which can afford the same guarantees as Community reproductive material and which conforms to the provisions of the abovementioned Directive; Whereas the United Kingdom should therefore be authorized to permit for a limited period, the marketing of reproductive material of the relevant species which satisfies less stringent requirements in respect of provenance, of provenances considered as appropriate by this Member State; Whereas this marketing should be permitted in the same conditions of control and delays as the marketings permitted by Commission Decision 88/557/EEC (3); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 In the annex to Decision 88/557/EEC, for the species Larix decidua Mill. and in relation to the United Kingdom, '300 kg' is replaced by '320 kg' in the column 'kg' and the reference 'PL' is introduced in the column 'provenance'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 1 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2326/66. (2) OJ No L 151, 17. 6. 1988, p. 82. (3) OJ No L 307, 12. 11. 1988, p. 43.